DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Eric Andreansky on 08/22/2022.
The application has been amended as follows:
A) Claim 1 has been allowed without further amendment.
B) Claim 2 was cancelled without prejudice or disclaimer.
C) Claims 3-4 have been allowed without further amendment.
D) Claims 5-7 were cancelled without prejudice or disclaimer.
E) Claims 8-23 have been allowed without further amendment. 
F) Claim 24 has been amended in the following manner:
Claim 24 (Amendment): The cosmetic composition of claim 4, wherein the tonics are selected from the group consisting of Achillea millefolium extract, Aesculus chinensis extract and Angelica archangelica leaf extract.

G) Claims 25-28 have been allowed without further amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim is that while each of the specific ingredients recited in claim 1 are arguably known agents for use in cosmetics, and it is generally obvious to combine known for known ingredients for their known functions, there is insufficient motivation in the prior art to combine all of these specific divergent ingredients into a single composition. Furthermore, applicant’s data in the instant working examples demonstrates that this very specific combination provides advantages (increased fibroblast proliferation, etc.) which are not recognized by the prior art.
The instant invention with these limitations was deemed to be non-obvious over the most relevant prior art Yu et al. (hereafter referred to as Yu). Yu teaches a cosmetic composition and discloses a number of the components of instant claim 1 as ingredients known in the art for their functions in cosmetics. However, Yu. does not teach the specific use of all of these ingredients together to increase cell proliferation or increase the activity of superoxide dismutase enzyme or increase the synthesis of collagen, elastin, and glycosaminoglycans. Yu does not teach the use of ethylhexylglycerin, microcitrus australasica fruit extract, biosaccharide gum-1, biosaccharide gum-2, and physalis angulata extract. Therefore, the composition of instant claim 1 was deemed to be non-obvious over Yu.
Claim 25 recites the language “esters in general, mineral oil and vegetable oils and mixtures thereof, when in an emulsified system” The examiner understands the phrase “in general” to clarify that esters can be used as the vehicles regardless of whether they are present in an emulsified system. In contrast, mineral and vegetable oils are only understood to be within the scope of the vehicles of claim 25 when they are present in an emulsified system. As such, the phrase “in general” appears to further modify the claim scope by clarifying that the esters need not be present in an emulsified system to read on the required vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612